 

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 1 of 12

C

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) =

UNITED STATES DISTRICT COURT
for the

D.C. District of Co Lumbia

Cay. Division

 

 

ALONZO SHEFFIELD PRO SE Case: 1:20-cv-00467 (F Deck)

Assigned To : Unassigned
Assign. Date : 2/14/2020
Description: Pro Se Gen. Civil

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.) D -C.Parole , Board
District of Columbia etal

United States of America

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nee Ne Nee Nee Nee ey Ne Se ay ae ae a a es

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should xor contain: an individual's full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 
 

 

    
 
   

Mail Room

FEB 24 ay

Angela D. Caesar, Cl
CUS. District Court, Divteich op Cont a

 

Page ! of 11

 

 

    

 

    

   

 
 

 

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 2 of 12

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)
1. The Parties to This Complaint

A. The Piaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name District of Columbia Parole Board
All other names by which
you have been known: Buerau of Prisons
ID Number N/A
Current Institution U.S.P.Canaan P.0.Box 400
Address WAYMART PA. 18472

 

City State Zip Code
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (i/known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both, Attach additional pages if needed.

Defendant No. |

 

 

 

 

 

Name District of Columbia Parole Board
Job or Title (if known) Washington D.C. Parole Examiner
Shield Number N/A
Employer Parole Board
Address 500 Indiana Avenue
Washington D.C. —_—
City State Zip Code

| Individual capacity Official capacity

Defendant No. 2
BUEARU OF PRISONS ( BOP)

 

 

 

 

 

Name
Job or Title (if known) N/A
Shield Number N/A
Employer JUSTICE DEPARTMENT
Address U.S.P.CANAAN
WAYMART PA.18472 P.0,BO
City State Zip Code

K] Individual capacity Official capacity

Page 2 of 11

 

 
 

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 3 of 12

Pro Se 14 {Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

IL.

 

Defendant No, 3
Name
Job or Title (jf known)
Shield Number
Employer N/A N/A
Address

 

 

 

 

 

City State Zip Code
C] Individual capacity (J Official capacity

Defendant No. 4
Name {
Job or Title (if known)
Shield Number
Employer N/A
Address

 

 

 

 

 

City State Zip Code
["] Individual capacity ] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[x] Federal officials (a Bivens claim)
K] State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

FOUAL, PROTECTION of the law 14th Amendment, 5thAmendment
Due Process nishment .

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11

 
 

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 4 of 12

Se_14 (Rev. 12/16) Complaint for Violation of Civil Rights Prisoner)

   

That‘ by and through the inaccurate calculation of my present
sentence Im being held over the time Ishould have been released.
See ,attached sentence and parole correction,coumputation: of my

updated sentence.

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
Statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Parole Board should have Known according to their parole hearing

 

III. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

BEA eEOOO

Other (explain) D.C. PRISONER in custody of Federal Jurisdiction

 

IV, Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose,

Petitioner was sentenced to24 months and 180 days incorrectly
Resentenced to 90 days 10 months that was applicable previously
and that the sentence was/has been served already .From6/13/17

to present date of 12/16/19.

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

Thus by being incarcerated after sentencing to the Federal Peni-
tentiary in Canaan U.S.P.Waymart ,Pa 18472 P.0.Box 300 is cruel
and unusuial punishment,due process violations of the 5th,14th,Amen-

dments.

 

Page 4 of 11
 

 

 

 

Case 1:20-cv-00467-UNA Document 1 Filed 02/14/20 Page 5 of 12

  

   

 

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
preenoepmrs for Violation of Civil Rights (Pris« —
Cc. What date and approximate time did the events giving rise to your claim(s) occur?
Dates already listed on previcus page.
D. What are the facts under!

ying your claim(s)? (For example: What happened to you? Who did what?

d? Who else saw what happened?) That the Parole Board shou ‘4
mown what my sentence was in order to parole me cr that I be

be veidered or parole and not extend my incarceration.And the (BOP)

being the imprisoning party definitely should have known ° ay

incarcerating time to be served in custody. They are the Wardens

in conjunction with my being confined.

Was anyone else involve

 

V. Injuries

If you sustained injuries related to the events alleged above,

describe your injuries and state what medical
treatment, if any,

you required and did or did not receive. Im being placed in harms way every
day and exposed to cruel and unusual punishment by and through the |
criminal neglect envolving my personal safety and psycho oeical we
lbeing that Im being exposed to on a dailyy basis. In vio an ; of
my 5th,&th,14th Amendments to the Constituion of the UnitedStates.

 

VI. ‘Relief

State briefly what you want the court to do for you. Make n
If requesting money damages, include the amounts of an
the acts alleged. Explain the basis for these claims.

0 legal arguments. Do not cite any cases or statutes.

y actual damages and/or punitive damages claimed for

IT want the court «te recognize the
itreperable harm that by andi throughs the (BOP) and »ParotesRoardsnetin-~
inal neglegence is causing plaintiff and the Honorable Court.sho-
uld ,award plaintiff nominal damages,puitive damages,criminal dam-
ges,future damages ,copensatory damages, psychological damges,and any

ether damages the court deems fit to award plaintiff for his ongoing
Pain and suffering.

 

Page 5 of 11

 
 

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 6 of 12

 

Pro Se 14 Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

[X] Yes
CJ No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the

events giving rise to your claim(s).
eee ” ®) U.S.P.CANAAN P.O.BOX300
WAYMART, PA 18472

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

ry Yes
C No
J Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims? SOME

KK] Yes
‘a No

C] Do not know

If yes, which claim(s)? The fact that the (BOP)is holdiong me against
my will and in violation of the law of the state and the laws
of the JU.S.Constitution. And Federal Laws. In violation of

my 5th, 8th,and 14th Amendments to the Constituior.

 

Page 6 of 11

 
 

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 7 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[x] Yes
[J No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?
N/A

["] Yes
[=] No

E. If you did file a grievance:

1. Where did you file the grievance? y.S.P. CANAAN

 

2. What did you claim in your grievance? came AS PREVIOUSLY MENTIONED.

 

3. What was the result, if any?

NOTHING WAS EVER SAID OCR ‘DONE
THUS THIS PRESENT SUIT!

 

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

NO DECISION WAS EVER RETURNED TO ME!

 

Page 7 of }1

 
 

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 8 of 12

Pro Se 14 Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

F, If you did not file a grievance:
1. Ifthere are any reasons why you did not file a grievance, state them here:

N/A

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

N/A

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative

remedies. §=THF MAIL HERE AT CANAAN IS ALWAYS TAMPERED WITH
ALL MAIL ,LEGAL AN OTHERWISE IS CHECKED , COPIED,MISPLACED

LATE OR NON-EXSISTING IN GETTING FROM YOU OR TO YOU!

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
[_] Yes
[EJ No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

N/A

 

Page 8 of 11

 
 

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 9 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A.

 

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

LJ Yes
[X] No

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

N/A

 

 

Court (if federal court, name the district, if state court, name the county and State)
N/A

 

Docket or index number
N/A

 

Name of Judge assigned to your case
N/A

 

Approximate date of filing lawsuit

f

Is the case still pending?

[_} ves N/A
[]No

If no, give the approximate date of disposition, N/A

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

N/A

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

N/A Page 9 of 11

 
 

 

 

 

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 10 of 12

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

C] Yes
No N/A

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit N/A
Plaintiff(s)

 

Defendant(s)

 

2. Court (iffederal court, name the district; if state court, name the county and State)

N/A

 

3. Docket or index number

 

4. Name of Judge assigned to your case N/A

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?
[7] Yes N/A
[_] No

If no, give the approximate date of disposition

N/A

 

_

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

N/A

 

Page 10 of 11

 
 

 

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX,

Case 1:20-cv-00467-UNA Document1 Filed 02/14/20 Page 11 of 12

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

Signature of Plaintiff

 

Printed Name of Plaintiff

 

Prison Identification #

 

Prison Address

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

State

Zip Code

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

 

Telephone Number

State

Zip Code

 

E-mail Address

 

Page J} of 1}

 
CS

 
